Citation Nr: 1542960	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for skin rash of the face and body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In May 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in February 2011, November 2012, and August 2014 and remanded for additional development.  For the reasons discussed below the Board finds that there has been substantial compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the February 2011 remand, the Veteran submitted a treatment report in April 2009 that discusses a possible relationship between sun exposure during service and current sun-related skin damage, including actinic keratosis and nonmelanoma skin cancer.  The Board referred the issue for adjudication.  Although the issue of entitlement to service connection for skin cancer was adjudicated in a November 2010 rating decision, the RO did not address whether the Veteran's actinic keratosis was related to service.  The issue of entitlement to service connection for actinic keratosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence of record shows that throughout the entire period on appeal, the Veteran's service-connected skin rash has been manifested by symptoms which affected less than five percent of the entire body and exposed areas, and have required topical therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for the skin rash of the face and body have not been met. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7822 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's increased rating claims.  Appropriate notice was provided in a June 2007 letter.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations in July 2007, June 2009, March 2011 and September 2014.  The September 2014 VA examination was completed in compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examination is adequate because it is based on a thorough examination and a description of the Veteran's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2014 VA examination report is thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in May 2007, the 2008 amendments are not applicable in this appeal.  Id.  

The Veteran's service-connected skin rash is evaluated under the provisions of Diagnostic Code 7822.  Under Diagnostic Code 7822, a 10 percent evaluation is warranted in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12- month period

According to Diagnostic Code 7822, the Veteran's service-connected skin disability may also be evaluated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801-7805), depending upon the predominant disability.

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran asserts that he is entitled to a compensable rating for his service-connected skin rash.  For the reasons that follow, the Board finds that a higher rating is not warranted.

The evidence of record shows the Veteran had less than 5 percent of his entire body or exposed areas affected and no more than topical therapy required during the past 12-month period, warranting a noncompensable rating.

In the March 1977 rating decision, the RO granted entitlement to service connection for a "skin rash left thigh, chest, left shoulder, and groin, under the right eye."  In a February 1977 VA examination, the VA examiner had found that the Veteran had healed sebaceous cysts under the right eye, left thigh, chest and left shoulder.

At a July 2007 VA examination, the Veteran reported his skin condition under the right eye was intermittent.  The skin condition occurred in 6 month to 2 year interval.  During outbreaks there was a tightness of skin under the right eye, looked like greenish yellow solid circular area, with some yellow pimple like discharge.  After treating it dried up with crusting and then disappeared.  He treated it with Australian eucalyptus oil.  The treatment was topical and neither a corticosteroid nor an immunosuppressive.  The Veteran described having an intermittent itching rash on the left thigh, chest, left shoulder, and groin.  The symptoms were raised itching, burning, and redness.  The Veteran treated it with topical treatment that was neither a corticosteroid nor an immunosuppressive.  At the time of the VA examination, the Veteran had clear skin under the right eye, and healed areas of the left thigh, chest, and left shoulder of old sebaceous.  

A June 2009 VA examination report indicated that the Veteran's ring worm under the right eye was intermittent with no itching and no pain.  He noted a condition of itching all over the body.  The Veteran took Lamisil for the itching once a year for less than 1 week.  The treatment was topical and neither a corticosteroid nor an immunosuppressive.  

At a May 2010 hearing, the Veteran testified that his skin rash under his eye looked like a "huge acne pore" and was about the size of a silver dollar during outbreaks.  See Board Hearing Transcript at 6.  He said it takes about a week to two weeks to dry up.  He reported taking Lamisil occasionally about once a year.  He reported having a rash in his arms, crotch and feet.  See Transcript at 6.  His symptoms included scratching.

A March 2011 VA examination report reflects that the Veteran had yearly recurrences of his service-connected skin condition that usually lasted around a week.  He developed redness and "yellow heads" which spread, coalesced, scabbed over and then cleared.  The Veteran did not have any active lesions at the time of the VA examination.

In an addendum dated in August 2011, the Veteran was noted to have returned to the C&P office in July 2011 after his face had a flare-up.  Photographs were taken and associated with the claims file.  It was noted that after consulting with and sharing the photographs with a dermatologist, it was determined that the flare up was herpes simplex virus (HSV) as the eruption occurred in the same place every year.  It was noted that the Veteran could be placed on short term acyclovir at the first onset of the outbreak.

In a September 2014 VA examination, the VA examiner noted that the Veteran had diagnoses of HSV, actinic keratosis, and seborrheic keratosis.  The VA examiner noted that the Veteran was service-connected for recurrent HSV eruptions on the cheek that occurred yearly.  

The Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  The Veteran did not have any systemic manifestations due to any skin diseases.  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  At the time of the VA examination, none of the Veteran's total body area had an infection of the skin.  The VA examiner specifically found that when active, the HSV infection covered less than 5 percent of body surface area.  The VA examiner noted that although the Veteran's actinic keratosis might raise the total surface area involved in all dermatoses to 5 to 20 percent, it was separate and distinct from the service-connected condition.  As noted in the introduction, the issue of entitlement to service connection for the actinic keratosis has been referred for adjudication.  

The Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for his service-connected skin rash of the face and body.  The evidence does not show that the Veteran's condition covered at least 5 percent or the entire body or exposed areas affected.  The evidence consistently shows the Veteran's condition covered less than 5 percent of his entire body and exposed areas affected.  The September 2014 VA examiner found that the Veteran's HSV rash covered less than 5 percent of his body surface area.  At the May 2010 hearing, the Veteran testified that his skin rash under his eye was about the size of a silver dollar during outbreaks.  Although the September 2014 VA examiner noted that the total surface area involved might be 5 to 20 percent with the Veteran's actinic keratosis, as noted above, the Veteran is not currently service-connected for actinic keratosis.  

The evidence also fails to show the Veteran's skin disability required systemic therapy or intensive light therapy.  The evidence reflects that the Veteran's service-connected skin disability was treated with topical treatment intermittently.  The July 2007 VA examination indicated the Veteran treated his rash with topical eucalyptus oil.  The June 2009 VA examination report noted that the Veteran took Lamisil for the itching once a year for less than a week, and the treatment was not a corticosteroid or an immunosuppressive.  The September 2014 VA examination report also reflected that the Veteran had not been treated with oral or topical medications in the past 12 months for any conditions.  He also did not have any systemic manifestations due to the skin disability.  

In sum, the Board finds that a higher rating for the Veteran's service-connected skin rash is not warranted.  The Veteran's skin rash covered less than 5 percent of his entire body and exposed areas, and did not require systemic therapy or intensive light therapy.  The Board has also considered whether the Veteran's skin disability can be rated under another Diagnostic Code.  The VA examination reports indicate the Veteran's skin was clear when he was not having a flare up.  There is no indication he had scars due to his service-connected skin rash.  Therefore, a higher or separate rating is not warranted for scars or under another Diagnostic Code.




Other Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Here, the rating criteria permit higher scheduler evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability.  The Veteran's complaint of a skin rash is contemplated under Diagnostic Code 7830, and his symptoms do not rise to the level of marked interference with employment or frequent periods of hospitalization.  The evidence does not show an exceptional or unusual disability picture which would warrant extraschedular referral.  The scheduler criteria are adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected skin disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that a claim for TDIU has not been raised.  


ORDER

Entitlement to a compensable evaluation for skin rash of the face and body is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


